STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re WILSON, Minors.                                               November 14, 2017

                                                                    No. 338602
                                                                    Calhoun Circuit Court
                                                                    Family Division
                                                                    LC No. 2016-001707-NA


Before: M. J. KELLY, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

PER CURIAM.

        Respondent appeals as of right from the trial court’s order terminating her parental rights
to the minor children under MCL 712A.19b(3)(c)(i) (conditions of adjudication continue to
exist), (c)(ii) (failure to rectify other conditions), and (j) (child will be harmed if returned to
parent).1 For the reasons stated in this opinion, we affirm.

                                        I. BASIC FACTS

        The minor children were born premature in May 2016. Because one of the twins tested
positive for marijuana shortly after birth, the trial court assumed jurisdiction over the both
children in June 2016. The petition alleged that respondent was not prepared for the minor
children to be returned to her home, that she was actively using marijuana, and that she had
pending arrest warrants for failing to appear, possession of marijuana, and failure to pay child
support for her other two children. After the twins were released from the hospital, they were
placed into a foster-care home.

        From June 2016 to May 2017, respondent exercised parenting time sporadically,
ultimately attending only 15 of 46 offered parenting-time sessions. She tested positive for
marijuana seven times during the proceedings and failed to complete drug screens four times.
Respondent received referrals for a psychological evaluation and for services with Home Again,
the Maternal Infant Health Program, Woman’s Co-Op, and Summit Pointe; however, she failed
to participate in any of those services. Respondent was also incarcerated from October 7, 2016



1
 The trial court also terminated the parental rights of the children’s father; however, he has not
appealed that decision.


                                                -1-
to November 23, 2016; from December 9, 2016 to December 12, 2016; and from January 4, 2017
to January 27, 2017.

       In May 2017, following a termination hearing, the trial court terminated respondent’s
parental rights under MCL 712A.19b(3)(c)(i), (c)(ii), and (j).

                         II. TERMINATION OF PARENTAL RIGHTS

                                 A. STANDARD OF REVIEW

        Respondent argues that the trial court erred by terminating her parental rights. To
terminate parental rights, the trial court must find that at least one of the statutory grounds for
termination in MCL 712A.19b(3) has been met by clear and convincing evidence. In re
McIntyre, 192 Mich. App. 47, 50; 480 NW2d 293 (1991). The trial court’s decision to terminate
parental rights is reviewed for clear error. In re Trejo, 462 Mich. 341, 356-357; 612 NW2d 407
(2000). A finding is “clearly erroneous where the reviewing court is left with a definite and firm
conviction that a mistake has been made.” In re Terry, 240 Mich. App. 14, 22; 610 NW2d 563
(2000).

                                         B. ANALYSIS

        The trial court terminated respondent’s rights under MCL 712A.19b(3)(c)(i), (c)(ii), and
(j). Termination is proper under subsection (c)(i) if there is clear and convincing evidence that:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

               (i) The conditions that led to the adjudication continue to exist and there
       is no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

        Here, it is undisputed that 182 or more days elapsed between the initial dispositional
order and the termination hearing. The conditions that led to adjudication were respondent’s use
of marijuana and her inability to provide basic necessities for the minor children. At the time of
the termination hearing, respondent had not accomplished any meaningful change in the
conditions that led to adjudication. She continued to use marijuana throughout the proceedings,
testing positive for marijuana seven times and missing four screens. She also failed to attend
Summit Pointe to address her substance abuse, and she failed to complete a psychological
evaluation, which may have provided insight into her substance abuse. Moreover, at the time of
the termination hearing, respondent had not demonstrated that she had appropriate housing or the
necessary materials to care for her infant children. Accordingly, respondent did not accomplish
any “meaningful change” in the conditions that led to adjudication, and the trial court did not
clearly err by finding that termination of her parental rights was proper under MCL
712A.19b(3)(c)(i). See In re Williams, 286 Mich. App. 253, 272; 779 NW2d 286 (2009) (stating
that where “the totality of the evidence” demonstrates that the parent did not accomplish “any


                                                -2-
meaningful change in the conditions” that led to adjudication, termination is proper under MCL
712A.19b(3)(c)(i)).2

       Respondent argues on appeal that the use of marijuana does not mean she is an unfit
parent. In support, she directs our attention to Michigan’s Medical Marihuana Act (MMMA),
MCL 333.26421 et seq. However, MCL 333.26424(d) only prevents the trial court’s
consideration of marijuana use as grounds for termination when a parent has a valid medical
marijuana card. Respondent, however, does not have a valid medical marijuana card.
Accordingly, her continued use of marijuana is unlawful and subjects her to the potential of
incarceration. Moreover, the MMMA establishes limitations on marijuana possession and
consumption and, without a medical marijuana card, respondent is not subject to those
requirements. Therefore, the trial court appropriately considered respondent’s marijuana use as
evidence when making its termination decision.

        In addition, termination of respondent’s parental rights was in the children’s best
interests. “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts Minors, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). The trial court may consider
the record as a whole in determining whether termination is in the child’s best interests. In re
Trejo, 462 Mich. at 354. The trial court must “state on the record or in writing its findings of fact
and conclusions of law with respect to whether or not parental rights should be terminated.”
MCL 712A.19b(1). When deciding whether termination is in the child’s best interests, the trial
court may consider “the child’s bond to the parent, the parent’s parenting ability, the child’s need
for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” In re Olive/Metts Minors, 297 Mich. App. at 41-42 (citations omitted). It is also proper to
consider evidence concerning the length of time the child has been in foster care and whether the
child could be returned to the parent “within the foreseeable future, if at all.” In re Frey, 297
Mich. App. 242, 249; 824 NW2d 569 (2012). Although the parent’s interests may be considered,
“[t]he primary beneficiary” of the best-interest determination “is intended to be the child.” In re
Trejo, 462 Mich. at 356.

        The minor children were removed immediately after birth and remained in the care of a
foster family throughout the nearly 12 months of proceedings. Although respondent acted
appropriately with them during parenting time, she attended only 15 of 46 parenting-time
sessions and did not provide adequate supplies for those sessions. During the proceedings,
respondent was never responsible for the care of the minor children and was never granted
unsupervised parenting time. Both minor children faced significant health issues, and respondent
failed to consistently attend their medical appointments. Further, although respondent argues on
appeal that the trial court should have given her more time before termination because she was


2
  Because only one ground for termination need be established, we need not address whether
termination was proper under MCL 712A.19b(3)(c)(ii) and (j). See In re HRC, 286 Mich. App.
444, 461; 781 NW2d 105 (2009).




                                                -3-
employed and had scheduled appointments with various services, the minor children had already
been in care for nearly one year and could not be expected to wait indefinitely for respondent’s
uncertain improvement. Consequently, because it was unlikely that the children could be
returned to respondent’s home in the foreseeable future, termination of respondent’s parental
rights was proper to facilitate the children’s placement in a permanent, stable, loving home. See
In re Frey, 297 Mich. App. 248-249.

       Affirmed.

                                                           /s/ Michael J. Kelly
                                                           /s/ Amy Ronayne Krause
                                                           /s/ Mark T. Boonstra




                                               -4-